

115 S2962 IS: Taiwan International Participation Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2962IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Gardner (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo advocate for Taiwan’s inclusion in certain international organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taiwan International Participation Act of 2018. 2.Participation of Taiwan in international organizations (a)FindingsCongress makes the following findings:
 (1)The Taiwan Relations Act of 1979 (Public Law 96–8) states that it is the policy of the United States to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan.
 (2)The Taiwan Relations Act of 1979 states that it is the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.
 (3)The Taiwan Relations Act of 1979 states, Nothing in this Act may be construed as a basis for supporting the exclusion or expulsion of Taiwan from continued membership in any international financial institution or any other international organization..
 (4)The United States, in the 1994 Taiwan Policy Review, declared its intention to support Taiwan’s participation in appropriate international organizations.
 (5)Taiwan is a free, democratic, and prosperous nation of 23,000,000 people and an important contributor to peace and stability around the world.
 (6)Taiwan currently maintains full diplomatic relations with 19 nations around the world. (7)Taiwan is a full member of the World Trade Organization (WTO), the Asia-Pacific Economic Cooperation (APEC) forum, and the Asian Development Bank (ADB).
 (8)United Nations General Assembly Resolution 2758, passed on October 25, 1971, states that the representatives of the Government of the People’s Republic of China are the only lawful representatives of China to the United Nations and that the People’s Republic of China is one of the five permanent members of the Security Council, and Taiwan was subsequently expelled as a member of the United Nations and all United Nations bodies.
 (9)The Minister of Foreign Affairs of Taiwan, David Tawei Lee, stated on September 11, 2017, It is important to remember that, while it seated the People’s Republic of China (PRC) in the UN, this resolution did not address the issue of representation of Taiwan and its people in the organization; much less did it give the PRC the right to represent the people of Taiwan..
 (10)According to the Department of State, [t]he United States supports Taiwan’s membership in international organizations that do not require statehood as a condition of membership and encourages Taiwan’s meaningful participation in international organizations where its membership is not possible.
 (11)According to the Ministry of Foreign Affairs of the People’s Republic of China, Taiwan's participation is subject to the terms of agreement or understanding reached between the Chinese Government and the parties concerned which explicitly prescribe that the People's Republic of China is a full member as a sovereign state whereas Taiwan may participate in the activities of those organizations only as a region of China under the designation of Taipei, China (in ADB) or Chinese Taipei (in APEC). This is only an ad hoc arrangement and cannot constitute a model applicable to other inter-government organizations or international gatherings..
 (12)Since the election of President Tsai Ing-wen as President of Taiwan in 2016, the Government of the People’s Republic of China has intensified its efforts to exclude Taiwan from international organizations.
 (13)Taiwan has participated as an observer in the World Health Assembly (WHA), the decision-making body of the World Health Organization (WHO), from 2009 until 2017, when it did not receive an invitation.
 (14)Taiwan has been an active contributor to global health challenges, including by donating $1,000,000 and providing 100,000 sets of personal protective equipment to combat the Ebola crisis in 2014. Taiwan’s request to participate in the 2016 General Assembly of the International Criminal Police Organization (INTERPOL) was rejected.
 (15)In May 2017, delegates from the People's Republic of China disrupted a meeting of the Kimberley Process on conflict diamonds held in Perth, Australia, until delegates from Taiwan were asked to leave.
 (16)Public Law 106–137, Public Law 113–17, and Public Law 114–139 required the Secretary of State to submit a report to Congress on efforts by the executive branch to support Taiwan’s participation in international organizations, in particular the WHO, the International Civil Aviation Organization (ICAO), and INTERPOL.
 (b)Statement of policyIt should be the policy of the United States— (1)to advocate, as appropriate—
 (A)for Taiwan’s membership in all international organizations in which statehood is not a requirement and in which the United States is also a participant; and
 (B)for Taiwan to be granted observer status in other appropriate international organizations; (2)to instruct, as appropriate, representatives of the United States Government in all organizations described in paragraph (1) to use the voice and vote of the United States to advocate for Taiwan’s membership or observer status in such organizations; and
 (3)for the President or the President's designees to advocate, as appropriate, for Taiwan’s membership or observer status in all organizations described in paragraph (1) as part of any relevant bilateral engagements between the United States and the People’s Republic of China, including leader summits and the U.S.-China Comprehensive Economic Dialogue.